
	
		I
		112th CONGRESS
		1st Session
		H. R. 610
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Burgess (for
			 himself, Mr. Sessions,
			 Mr. Fitzpatrick,
			 Mr. King of New York,
			 Mr. McDermott,
			 Mr. Markey,
			 Mrs. Myrick,
			 Mr. Smith of New Jersey,
			 Mr. Kline,
			 Mr. Forbes, and
			 Mr. Dold) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the issuance of United States bonds to fund
		  Alzheimer’s research.
	
	
		1.Short titleThis Act may be cited as the
			 Making Investments Now for Dementia
			 Act of 2011.
		2.Authorization for
			 the issuance of United States bonds to fund Alzheimer’s research
			(a)Issuance of
			 bondsSection 3102 of title
			 31, United States Code, is amended by adding at the end the following:
				
					(f)Issuance of
				United States Alzheimer’s Bonds
						(1)In
				generalThe Secretary may
				issue bonds under this section to aid in the funding of Alzheimer’s research.
				The Secretary shall carry out this paragraph in consultation with the Secretary
				of Health and Human Services and the Director of the National Institutes of
				Health.
						(2)FormThe
				bonds authorized by paragraph (1) shall be in such form and denominations, and
				shall be subject to such terms and conditions of issue, conversion, redemption,
				maturation, payment, and rate of interest as the Secretary may
				prescribe.
						(3)Annual
				reportThe Secretary, in
				consultation with the Secretary of Health and Human Services and the Director
				of the National Institutes of Health, shall submit an annual report to the
				Congress describing the actions taken by the Secretaries under this subsection
				during the year covered by the report. The first such report shall describe the
				implementation of the program under this subsection, and each such report shall
				describe the use of funds and the status of the
				program.
						.
			(b)Use of
			 proceedsAmounts equal to the
			 amounts received by the Secretary of the Treasury from the sale of bonds under
			 section 3102(f) of title 31, United States Code, less amounts determined by the
			 Secretary to be necessary for administration of such sales, are authorized to
			 be appropriated to the Director of the National Institutes of Health for
			 research under title IV of the Public Health Service Act and shall be used
			 solely for Alzheimer’s research.
			(c)Sense of
			 CongressIt is the sense of
			 Congress that any funds collected pursuant to section 3102(f) of title 31,
			 United States Code (as added by this Act) are in addition to yearly
			 appropriated funds and not to be used to supplement current funding.
			
